Citation Nr: 1739426	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-39 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD) with depression in excess of 30 percent from January 22, 1998, in excess of 50 percent from March 15, 2001, and in excess of 70 percent from September 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD
G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a September 2016 videoconference hearing.  A transcript of that hearing is of record.  Thereafter, in November 2016, the appeal was remanded for further development.  The requested development has been accomplished and the appeal is ready for adjudication.


FINDINGS OF FACT

1.  From January 22, 1998, to March 14, 2001, resolving the benefit of the doubt in the Veteran's favor, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  From March 15, 2001 to September 27, 2008 resolving the benefit of the doubt in the Veteran's favor, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

3.  From September 28, 2008, the Veteran's PTSD did not manifest in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  From January 22, 1998, to March 14, 2001, the criteria for a rating of 70 percent for PTSD, but no higher are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

2.  From March 15, 2001 to September 27, 2008 the criteria for a rating of 70 percent for PTSD, but no higher are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  From September 28, 2008, the criteria for a rating in excess of 70 percent for PTSD, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in November 2016 for additional development.  Specifically, the Board noted that the Veteran testified in September 2016 that he received inpatient treatment for PTSD and substance abuse at the VA medical center in Biloxi, Mississippi between approximately 2002 and 2004.  Such records were requested thereafter,  regrettably, while additional treatment records were obtained, the RO was unable to retrieve treatment for the time period indicated by the Veteran.  The Veteran was informed of the RO's inability to find such records in a March 2017 supplemental statement of the case.  While the Board regrets that evidence that the Veteran has described is unavailable, VA has complied with the remand orders of the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  All attempts to retrieve such records have been exhausted.  

II.  Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  The GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score in the range of 11 to 20 indicates some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene, or gross impairment in communication.  Id.   

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate rating to be assigned for a service-connected mental health condition, the Board will identify not only the symptoms associated with that disability but also the frequency, severity, and duration of those symptoms and how they affect the Veteran's occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

Analysis

After review of the evidence, the Board finds that a 70 percent disability rating best approximates the Veteran's PTSD symptoms for the entire appeal period.  
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas.

In so finding, the Board notes that the Veteran is shown to have trouble keeping a job, difficulty adapting to stressful circumstances and trouble maintaining effective relationships.  

The Veteran is shown to isolate throughout the period on appeal.  For example, the Veteran was shown in September 1999 to report that he was unable to complete a task assigned to him where he was to go to a restaurant and stay through the meal.  He stated that he became overwhelmed by the noise.  May 1999 treatment notes include the Veteran's report that he had been violent with his wife in the past.  In a September 1999 letter from the Veteran's psychiatrist and primary therapist Dr. N.F. and LCSW B.C., it was noted that the Veteran had trouble relating to people or developing warm relationships.  March 2001 treatment records included the Veteran's report that he could not maintain a relationship as he could not communicate with his spouse and would isolate himself from others.  

In March 2005, following examination of the Veteran and treatment records, the Social Security Administration (SSA) determined the Veteran's ability to maintain social functioning was marked in that the Veteran kept to himself and was isolated.  At his April 2008 VA examination the Veteran reported that he lost interest in friendships with civilians when he returned home.  He reported describing a restricted affect and being distant from others but stated that he did socialize with his brothers and sisters.  The Veteran also reported isolating himself so as not to get angry with others.  The Veteran's isolation and difficulty maintaining relationships with his family is similarly noted, for example an October 2010 treatment note in conjunction with the Veteran's admission noted that the Veteran reported that he had two grown children and one grandchild and hadn't spoken to his son for fifteen years and his daughter for two years.  

Anger, irritability and the potential for violence is demonstrated throughout the period on appeal.   An April 1999 treatment note reports that the Veteran was concerned about becoming violent.  In a May 1999 group therapy note the Veteran reported that he had lost trust from his wife following domestic violence.  A September 1999 letter from Dr. N.F. and LCSW B.C. included a report that the Veteran's anger often erupted into violence.  In an October 2008 treatment note the Veteran reported non-specific homicidal ideations.  In an October 2011 VA examination the Veteran reported that he was last violent about ten years prior and that he isolated himself at home for fear of becoming aggressive.  

At his September 2016 Board hearing, the Veteran reported that he last had homicidal thoughts a couple of years ago when he was admitted to the hospital.  The Veteran stated that he felt his symptoms now had gone back to 1998.  The Veteran reported having attacked his spouse approximately ten to fifteen years prior.  

While the Veteran is shown to deny suicidal thoughts on  a number of occasions, suicidal thoughts and ideation are shown throughout the appeal.  Specifically, an April 1998 treatment note reported that the Veteran denied suicidal ideation but indicated that he had suicidal thoughts four days prior.  Suicidal ideation is noted in a November 2000 letter from the Veteran's social worker R.F.  The Veteran reported suicidal thoughts in March 2001.  In an October 2008 treatment note the Veteran reported feeling suicidal thoughts at times but he denied intent or plans.  September 2008 include treatment notes in which the Veteran is shown to state that he wanted to kill himself.  An October 2010 treatment note included a report that the Veteran had been admitted as an inpatient following symptoms of suicidal ideation and depression.  It was noted that the Veteran presented to the emergency room reporting that he had put a razor to his wrist with the intent of killing himself.  At his September 2016 Board hearing, The Veteran reported thinking about suicide since 1998.  

The Veteran is additionally shown to have anxiety and sleep disturbance throughout the appeal period.  The Veteran is also shown to report auditory hallucinations in September 2008 and October 2010 where the Veteran was shown to experience command hallucinations to kill himself.  

The above symptoms are shown to impact his ability to maintain employment.  Significantly, the Veteran's September 1999 letter from Dr. N.F. and LCSW B.C. noted that the Veteran had lost many jobs and walked off many others and he was unable to be consistent, take on responsibility, or trust people and that his anger often erupted into violence.  A January 2002 letter from the Veteran's VA psychiatrist, Dr. A.R. noted that the Veteran had severe impairment in functioning.  It was noted that the Veteran was currently able to hold a job with great difficulty he had a lot of difficulty with getting and holding jobs.  In its March 2005 findings, the SSA determined that regarding the Veteran's ability to sustain focused attention, the Veteran's impairment was found to be marked, it was noted that the Veteran would have difficulty functioning in a stressful environment.  In an April 2008 VA examination, the Veteran reported that he was not working because he did not like to function around people and could react to people by "knocking them around."  In October 2010 The Veteran reported that he had not worked for seven years and noted that in the workplace he could be short tempered and did not like to be told what to do.  

The Board finds that the Veteran's PTSD does not cause total occupational and social impairment for any period on appeal.

While the symptoms described above demonstrate irritability, suicidal ideation, some auditory hallucinations, isolation and some violence, the evidence has not demonstrated that the severity of the Veteran's symptoms rises to more closely approximate the symptoms described in the 100 percent rating criteria.  While auditory hallucinations are reported, the Veteran is not shown to have persistent delusions or hallucinations.  The Veteran is not shown to have memory impairment so severe as to have memory loss for names of close relatives, his occupation or his own name.  The Veteran is shown to be worried that he would be violent and isolates because of this concern, however, this appears to be affective as the Veteran is not shown to be a persistent danger to himself or others, this is found regularly in the evidence of record and of noted the Veteran was found to be neither a risk to himself or others in an August 2016 treatment note.

The Veteran is shown to be able to maintain minimal personal hygiene throughout the appeal period, speech is shown to be normal and thought process is logical and goal directed in May 2004, March 2006, April 2009, October 2010 and August 2016.  Insight and judgment were reported as good to fair as well.  Memory was reported as mildly impaired in the Veteran's October 2011 VA examination, was intact in March 2013 and August 2016.

While the Veteran's GAF scores alone cannot serve as the sole basis for evaluating the Veteran's PTSD here, they support the Board's finding that a 100 percent disability rating is not warranted by the evidence.  Treatment notes includes GAF scores of 50 in September 1999, 55 in November 2000, 55 in March 2001, 52 in January 2002, 41 in September 2008, 20 in October 2010, 55 in October 2011 and 40 in August 2016.  

The Board is cognizant of the low GAF score of 20 in October 2010, however this is demonstrated when the Veteran admitted himself to the hospital.  Even when considering the Veteran's symptoms at their worst, while the symptoms are more severe than other periods on appeal, they do not more closely approximate the level of total impairment described by the 100 percent disability rating.  Overall, the Veteran's GAF scores align with the finding that a 70 percent rating is appropriate.  

In so finding, the Board notes that a 70 percent disability rating most accurately summarizes the severity of the Veteran's symptoms is not meant in any way to undervalue the impact of the Veteran's PTSD on his life.  Rather, it demonstrates the level of severity described by the 100 percent rating.

In sum, a 70 percent rating, and no higher, is appropriate for the entirety of the appeal.


ORDER

From January 22, 1998 and March 14, 2001, a disability rating of 70 percent, but not higher, for PTSD is granted.  

From March 15, 2001 to September 27, 2008, a disability rating of 70 percent, but not higher, for PTSD is granted.  

From September 28, 2008, a disability rating in excess of 70 percent is denied.  




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


